o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-110153-12 uil the honorable william l owens u s house of representatives washington dc dear mr owens i am responding to your letter dated date you asked that we provide guidance to former customers of -------------------- so they can comply with their federal tax filing obligations you also wrote that many of these former customers had not yet received forms from -------------- on their trading activity during the year your letter indicated that many of the former customers had not yet received forms indicating the activity within their accounts for the year we understand that the trustees subsequently issued these forms and that the former customers should have received them by date the forms the former customers received generally should give them the information they need to file their returns by the april due_date for calendar-year taxpayers based on your correspondence many of your constituents are apparently farmers or fisherman for tax purposes the tax law provides that farmers and fisherman can avoid a penalty for failure to pay the proper amount of estimated_tax during the year by filing their return by march along with one estimated_tax payment recognizing that many taxpayers received their 1099s after date we recently announced that farmers and fishermen whom the ---------------bankruptcy affected can ask to have estimated_tax penalties waived we also provided instructions on how to request this waiver the article you sent also raised questions about the rules under the tax law that would allow -------------- customers to claim a loss for the unrecovered funds in their accounts in general a taxpayer can take a deduction for any loss sustained during the taxable_year that is not compensated for by insurance or other means a taxpayer can claim a conex-110153-12 loss when and to the extent that no reasonable_prospect_of_recovery exists as of the end of the tax_year sec_165 of the internal_revenue_code in the event of a reasonable_prospect_of_recovery the loss is suspended until the amount of the loss becomes reasonably certain as we understand it the trustee was actively pursuing additional recoveries as of the end of to the extent that a former customer could still receive recoveries from the efforts underway at the end of the year the law would not allow a loss deduction for depending on how the facts develop the former customer could be eligible to claim losses in future tax years we are closely following the developments in this matter including the liquidation proceedings the trustee is conducting as further information develops we will consider providing additional guidance to assist ---------------customers i hope this information is helpful if you have questions please contact me or ------------- --------- at -------------------- sincerely john p moriarty chief branch office of associate chief_counsel income_tax and accounting
